DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
- The amendment filed on June 22, 2022 has been entered.
- Claims 1-2 and 11 are pending.
- Claim 11 has been added.
- Claims 1-2 and 11 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “for Ti and T2 such that T2 = N2 x To and Ti = Ni x T2 with To being a predetermined period that is a double or more of a time required to detect a reception level in the first wireless station apparatus and the second wireless station apparatus, the methods includes, at the first wireless station apparatus, a transmitting step of sequentially switching Ni types of directional beams at intervals of a period T2 and transmitting training signals for reception level detection while performing switching with an identical directional beam switching pattern maintained over a period T1, and at the second wireless station apparatus: a first receiving step of sequentially switching N2 types of directional beams at intervals of a period To and receiving training signals for reception level detection over at least the period Ti or more while performing switching with an identical directional beam switching pattern maintained over the period T2 (Claims 1-2 and 11 ).“ The closest prior art found is as follows:
Tiara et al. (Pub. No. US 2007/0195736 A1)- difficult to predict the reception quality of the user data signal from the pilot signal. For example, the base station transmits the pilot signal to a mobile station as an omnidirectional pattern to estimate the propagation path. On the other hand, the base station transmits the user data signal to the mobile station in a directional manner via the antenna array, for example, using a sector pattern or beam pattern. Therefore, the level of interference or the like during transmission of the user data signal is sometimes different from that during transmission of the pilot signal. In such a case, it is difficult to accurately predict the reception quality during transmission of the user data signal based on the reception quality of the pilot signal. Therefore, it is not possible to accurately estimate a transmittable data rate, thus decreasing the throughput.
Gonikberg (Pub. No. US 2011/0273335 A1)- signal location process may comprise iterative selection of each receiving antenna in a plurality of receiving antennas 112a and 112b. Each of the receiving antennas may comprise a directional antenna. The receiving antennas may be selected iteratively, one at a time. The iteratively selected antennas may each enable reception of one or more signals. Each of the received signals may comprise a preamble symbol, for example a short training symbol 302b. At least one candidate AOA value may be computed based on a reference signal and on the received one or more signals for each of the iteratively selected receiving antennas. The signal power comparison process may comprise computation of a signal power level for the received signal(s) for each of the iteratively selected receiving antennas. The antenna steering process may comprise selection of beam direction in a smart antenna system based on the plurality of signal power levels computed during the signal power comparison process. Subsequent signals may be received via smart antenna steered in the direction of the selected candidate AOA value.
Li et al. (Pub. No. US 2013/0286960 A1)- The availability of large number of antennas bestows the ability to achieve high gain using transmit and/or receive beamforming, which can be employed to combat propagation path loss. With a large number of antennas, it also becomes possible to spatially separate downlink and uplink transmissions between the BS and multiple mobile devices, thus reaping the power of space division multiple access to increase system capacity. For example, the wavelength of a broadband communication system at six gigahertz (GHz) is just five centimeters (cm), allowing the placement of a 64-element antenna array at the mobile station (MS) with a reasonable form-factor. Such an MS can easily form a large number of beam patterns for uplink transmission and downlink reception with different levels of directional gain. With progress in antenna technology and the use of higher frequencies, it will become feasible to form even larger number of beam patterns with higher levels of directivity.
None of these references, taken alone or in any reasonable combination, teach the claims as recited, "for Ti and T2 such that T2 = N2 x To and Ti = Ni x T2 with To being a predetermined period that is a double or more of a time required to detect a reception level in the first wireless station apparatus and the second wireless station apparatus, the methods includes, at the first wireless station apparatus, a transmitting step of sequentially switching Ni types of directional beams at intervals of a period T2 and transmitting training signals for reception level detection while performing switching with an identical directional beam switching pattern maintained over a period T1, and at the second wireless station apparatus: a first receiving step of sequentially switching N2 types of directional beams at intervals of a period To and receiving training signals for reception level detection over at least the period Ti or more while performing switching with an identical directional beam switching pattern maintained over the period T2 “(claims 1-2 and 11) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472